DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. US 2012/0208302) in view of Hama et al. (US 2015/0214047) and Bera et al. (US 2016/0233325), all of record.
(Re Claim 1) Itoh teaches a method of manufacturing a semiconductor device, comprising:
a) providing a substrate of single crystal SiC (SiC substrate 2, paras. [0051]-[0055]); 
b) forming a drift region on the substrate (122, para. [0057]); 
c) forming at least one base region in the drift region (123, para. [0058]); 
d) forming a corresponding source region within each of the at least one base region, thereby generating an intermediate structure (124, para. [0058]); 
e) hydrogen etching an upper exposed surface of the intermediate structure at between 1,300 °C. and 1,600 °C and at approximately 150 mBar (hydrogen etching is performed within a range of 1300-1650°C and at a pressure of several 10 hPa to several hundred hPa, paras.[0062]-[0065]) ;

wherein after generating the intermediate structure and prior to hydrogen etching, the method excludes placement of a sacrificial oxide layer on the intermediate structure (the intermediate structure is shown/formed in Figs. 4-5, no oxide layer is present, nothing after the implant steps the oxide is removed, see para. para. [0058], thereby forming the intermediate structure as claimed, sans oxide layer).
	Itoh is silent regarding depositing a gate insulator material on the upper exposed surface, the deposition consisting of using atomic layer deposition at between 150-300° C.  A skilled artisan would recognize alternative methods may be employed to form the gate oxide film and would be motivated to look to related art to teach suitable methods.  Related art from Hama discloses forming a gate oxide film IF1 on a SiC substrate and teaches either ALD or thermal oxidation may be used to form the film (paras. [0051]-[0052]).  In view of Hama, a skilled artisan would find it obvious to substitute ALD for the thermal oxidation disclosed by Masuda as an art recognized alternative method.  While Hama discloses performing ALD at temperatures of 400°C or higher, it is known in the art to perform ALD at lower temperatures as disclosed by Bera (para. [0104], using a temperature range of 250-350°C).  Using lower temperatures is desirable as this decreases the thermal budget.  In view of Hama and Bera, it would have been obvious to form Masuda’s gate insulating material by ALD at low temperatures for its known advantages.  ALD offers several advantages over thermal oxidation as it can produce high quality films with atomic layer thickness control, lower temperature formation thereby reducing the thermal budget, and has excellent step coverage.  
(Re Claim 4) wherein the gate insulator material comprises silicon dioxide (Itoh and Hama each teach forming a silicon dioxide gate insulator)
(Re Claim 5) where the substrate of single crystal SiC comprises nitrogen doped (n type) SiC (para. [0055]).
(Re Claim 6) wherein the at least one base region comprises aluminum doped (p type) SiC (para. [0116]).
(Re Claim 16) wherein the drift region comprises nitrogen doped (n type) SiC (para. [0057]).
about 200°C).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. US 2012/0208302), Hama et al. (US 2015/0214047) and Bera et al. (US 2016/0233325) as applied to claim 1 above, and further in view of Wang et al. (US 2006/0141729), all of record.
(Re Claim 18) the atomic layer deposition is at a temperature of about 200 °C (the combination above regarding Itoh, Hama, and Bera teaches temperatures of 250°C which is about 200°C).
While claim 18 is deemed obvious based on Bera’s disclosed temperature range, related art from Wang further teaches performing ALD to form a gate dielectric at a temperature of about 200°C.  One of ordinary skill in the art would be motivated to reduce the temperature of the ALD process according to Wang to reduce the thermal budget.  Furthermore, one of ordinary skill in the art would find the ALD deposition temperature obvious to optimize and ascertainable through routine experimentation, also see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(Re Claim 20) wherein the gate insulator material comprises high-k dielectrics, thereby allowing to reduce resistance of a formed channel.  While Itoh teaches silicon oxide, Bera teaches the gate insulator may be formed as either a silicon oxide or a high-k material (para. [0104]). It would have been obvious to one of ordinary skill in the art to use a high-k material in place of silicon oxide because this will enable increased gate capacitance without the associated leakage effects and with a reduced equivalent oxide thickness for the same purpose.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. US 2012/0208302), Hama et al. (US 2015/0214047) and Bera et al. (US 2016/0233325) as applied to claim 1 above, and further in view of Hisada et al. (US 2003/0073270) and Takahashi et al. (US 2003/0080384), all of record..
(Re Claim 21) wherein the annealing is a hydrogen termination annealing at approximately 1,000 °C for between 5 and 30 minutes at a pressure of approximately 900 mBar.


Response to Arguments
Applicant amended independent claim 1 to recite the deposition consisting of using atomic layer deposition at between 150-350°C.  The prior art applied in the rejection previously taught and still teaches using ALD and an overlapping temperature range.  No other deposition techniques are applied to deposit the gate insulator.  The rejections do not rely on combination(s) of ALD and other deposition technique(s) to form the gate insulator.  After considering Applicant’s arguments, in particular the discussion on pp. 10-11, it appears that Applicant is attempting to exclude a step disclosed in the secondary reference, Hama, that is not even part of an ALD process, nor is it relied upon in any rejection. Hama is not relied upon to teach anything other than the fact that ALD is suitable for depositing the gate oxide and that ALD is an art recognized alternative to using thermal oxidation.  No other steps or processes in Hama are relied upon. Applicant’s arguments are not commensurate in scope with the claims. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant similarly argues steps in Hisada that are not relied upon in any rejection, Hisada is only relied upon to teach one may perform a hydrogen anneal at 1000°C, Hisada is not relied upon to teach thermal oxidation.  Applicant’s arguments are not persuasive and the amendment does not distinguish this invention over the prior art.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822